EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 15 directed to an invention non-elected without traverse.  Accordingly, claim 15 been cancelled.  Election was made without traverse of claims 1-14 in the reply filed 19 October 2020.  

The application has been amended as follows: 

IN THE ABSTRACT:

An ultrasound probe includes an ultrasound probe housing 

IN THE CLAIMS:

	At line 6 of claim 1, “an monitoring device” has been changed to --a monitoring device--.
At lines 1-2 of claim 12, “the alarm device” has been changed to --the monitoring device--.

Reasons for Allowance
Claims 1-14 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-13, while the prior art teaches an ultrasound probe comprising: an ultrasound probe housing; one or more ultrasound transducers disposed in the ultrasound probe housing; a dosimeter or ionizing radiation detector disposed in or attached to the ultrasound probe housing; and a monitoring device configured to receive radiation dose or radiation exposure data acquired by the dosimeter or ionizing radiation detector, the prior art of record does not teach or fairly suggest an ultrasound probe as claimed by Applicant, further including an electronic processor programmed to (i) detect excessive radiation dose or radiation exposure received by the ultrasound probe based on the radiation dose or radiation exposure data acquired by the dosimeter or ionizing radiation detector and (ii) output an alarm warning of the detection of excessive radiation dose or radiation exposure received by the ultrasound probe.
Regarding claim 14, while the prior art teaches an ultrasound probe comprising: an ultrasound probe housing; and one or more ultrasound transducers disposed in the ultrasound probe housing, the prior art of record does not teach or fairly suggest an ultrasound probe as claimed by Applicant, further comprising: a one-time use dosimeter that is not resettable disposed in or attached to the ultrasound probe housing and is configured to detect excessive radiation dose or radiation exposure received by the ultrasound probe.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791